919 F.2d 57
UNITED STATES of America, Plaintiff-Appellee,v.Robert CRAIG and Peter V. Pappas, Defendants-Appellants.UNITED STATES of America, Plaintiff-Appellant,v.Frank P. NORTH, Jr., and Estate of Jack E. Walker,Defendants-Appellees.
Nos. 89-1744, 89-1466.
United States Court of Appeals,Seventh Circuit.
Nov. 13, 1990.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.  No. 74 CR 879, Brian Barnett Duff, Judge.


1
Before WOOD, Jr., and POSNER, Circuit Judges, and CRABB, District Judge.*

ORDER

2
The slip opinion issued in the above-entitled case on July 16, 1990, 907 F.2d 653, (7th Cir.1990) is hereby amended.


3
Page 14, 907 F.2d page 660, first complete paragraph, the last sentence starting with the word "Accordingly" should read as follows:


4
Accordingly, the Walker estate's petition should be dismissed for want of subject-matter jurisdiction and the case is remanded to the district court with instructions to vacate its previous orders relating to the estate and dismiss the estate's petition;  the judgment of the district court denying a writ of error coram nobis to Robert Craig and Peter V. Pappas is affirmed;  and the judgment of the district court granting a writ of error coram nobis to Frank P. North, Jr., is reversed.


5
Page 14, 907 F.2d page 660 last paragraph, should read as follows:  "AFFIRMED IN PART, REVERSED IN PART, AND REMANDED WITH INSTRUCTIONS."


6
On consideration of the petition for rehearing and suggestion for rehearing in banc filed in the above-entitled cause by defendants-appellants and defendants-appellees on July 30, 1990, no judge in active service has requested a vote thereon, and all of the judges on the original panel have voted to deny a rehearing.  Accordingly,


7
IT IS ORDERED that the aforesaid petition for rehearing with suggestion for rehearing in banc be, and the same is hereby, DENIED.



*
 The Honorable Barbara B. Crabb, Chief Judge for the Western District of Wisconsin, is sitting by designation